Per Curiam:

The motion to dismiss the certificate is granted and the certificate is dismissed. Jewell v. Knight, 123 U. S. 426, 433; Cross v. Evans, 167 U. S. 60, 63; B. & O. R. Co. v. Interstate Commerce Comm’n, 215. U. S. 216, 221; United States v. Mayer, 235 U. S. 55, 66; Larabee Flour Mills Co. v. First National Bank of Dublin, 290 U. S. 594; Mantle Lamp Co. v. Aluminum Products Co., 297 U. S. 638; Smith, Collector v. Ajax Pipe Line Co., ante, p. 641. Solicitor General Reed for the United States in support of the motion. Messrs. Charles P. Taft and Robert A. Taft for Dixie Terminal Co.